 1
                                                                       JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                Case No. 2:19-cv-02455-CJC-AFM
12                       Plaintiff,
                  v.                           MEMORANDUM OPINION
13
                                               AND ORDER GRANTING
14    MANUEL DIKRAN SASSOUNIAN,                THE GOVERNMENT’S REQUEST
                                               TO CERTIFY EXTRADITION
15
      A Fugitive from the Government
16    of the Republic of Lithuania.
17

18

19   I.    BACKGROUND
20         On April 1, 2019, the United States of America (“United States” or the
21   “government”), acting on behalf of the Republic of Lithuania (“Lithuania”), filed a
22   request for the extradition to Lithuania of Manuel Dikran Sassounian (“Sassounian”
23   or “Relator”) (ECF No. 19), under the extradition treaty between the United States
24   and Lithuania (“Treaty”) (ECF No. 19 at 15-24). On the same date, the matter was
25   referred to the undersigned magistrate judge. The Court is in receipt of a formal
26   request for extradition, including supporting documentation submitted by Lithuania.
27   On June 10, 2019, the government filed its extradition memorandum. (ECF No. 35.)
28   The government asserts that Relator should be extradited to Lithuania to stand trial
 1   for (1) Forgery of a Document, in violation of Article 300(1) of the Lithuanian
 2   Criminal Code (“LCC”); (2) Swindling, in violation of Article 182(2) of the LCC;
 3   and (3) Violating Public Peace and Order, in violation of Article 284(1) of the LCC.
 4   After receiving several extensions, Relator filed his brief in opposition to the request
 5   for extradition on January 10, 2020. The government filed a reply on February 3,
 6   2020. An extradition hearing was held on February 11, 2020, at which Relator
 7   appeared with counsel.
 8         The Court has carefully reviewed the totality of the evidence presented and,
 9   for the reasons stated below, finds that the government has established the
10   requirements for a certificate of extradition, including probable cause that Relator
11   committed the charged offenses.            Accordingly, the government’s request for
12   certification of extradition is granted.
13   II.   STANDARD FOR OBTAINING A CERTIFICATE OF EXTRADITION
14         Extradition from the United States is governed by 18 U.S.C. § 3184. That
15   statute confers jurisdiction on “any justice or judge of the United States, or any
16   magistrate judge authorized so to do by a court of the United States” to conduct an
17   extradition hearing under the relevant extradition treaty and to issue a certificate of
18   extradition to the Secretary of State. In the Central District of California, magistrate
19   judges are authorized by general order to preside over extradition proceedings. See
20   C.D. Cal. Gen. Ord. 05-07.
21         To obtain a certificate of extradition on behalf of a requesting state, the
22   government has the burden of showing the following elements: (1) the court has
23   jurisdiction to conduct the extradition proceedings; (2) the court has jurisdiction over
24   the relator; (3) a valid extradition treaty between the requesting state and the United
25   States is in full force and effect; (4) the relator is charged with having committed a
26   criminal offense within the jurisdiction of the requesting state; (5) the charged offense
27   is extraditable under the relevant extradition treaty; and (6) competent evidence
28   establishes probable cause to believe that the person named in the extradition request
                                                  2
 1   committed the charged offense. See 18 U.S.C. §§ 3184, 3190; Prasoprat v. Benov,
 2   421 F.3d 1009, 1013 (9th Cir. 2005). “After an extradition magistrate certifies that
 3   an individual can be extradited, it is the Secretary of State, representing the executive
 4   branch, who ultimately decides whether to surrender the fugitive to the requesting
 5   country.” Vo v. Benov, 447 F.3d 1235, 1237 (9th Cir. 2006).
 6   III.   UNDISPUTED AND DISPUTED ISSUES
 7          Based on the parties’ written submissions and the statements of counsel at the
 8   hearing, the following elements for extradition are undisputed in this case: The Court
 9   has jurisdiction to conduct this extradition proceeding and has personal jurisdiction
10   over the Relator. An extradition treaty between the United States and Lithuania is
11   valid and is in full force and effect. The Relator is charged with having committed
12   criminal offenses within the jurisdiction of Lithuania. The charged offenses of
13   forgery and swindling are extraditable under the Treaty.
14          Two elements of extradition are disputed here: whether the charged offense
15   of violating public peace and order is extraditable under the Treaty and whether
16   competent evidence establishes probable cause to believe that Relator committed the
17   charged offenses of forgery, swindling, and violation of public peace and order.
18   Those elements are addressed below.
19   IV.    EXTRADITABILITY OF THE OFFENSE OF VIOLATING PUBLIC
20          PEACE AND ORDER UNDER THE TREATY
21          Article 2 of the Treaty defines extraditable offense as one “punishable under
22   the laws of both States by deprivation of liberty for a period of more than one year
23   or by a more severe penalty.” Both sides agree that the charge of violation of public
24   peace and order under Lithuanian law corresponds to a misdemeanor under
25   California law and thus, by itself, is not an extraditable offense under the Treaty.
26   However, Article 2, paragraph 5 of the Treaty provides that, “If extradition has been
27   granted for an extraditable offense it shall also be granted for any other offense
28   specified in the request . . . provided that all other requirements for extradition are
                                                3
 1   met.” (ECF No. 19 at 16.) Therefore, if the Court certifies that Relator is extraditable
 2   for swindling or forgery, it may also do so for violating public peace and order,
 3   assuming all other requirements are met. This conclusion is consistent with the
 4   position taken by the government in its briefing, and it was agreed to by Relator at
 5   the hearing.
 6   V.     ASSESSMENT OF PROBABLE CAUSE
 7          The question of probable cause asks whether there is “evidence warranting the
 8   finding that there was a reasonable ground to believe the accused guilty.”
 9   Mirchandani v. United States, 836 F.2d 1223, 1226 (9th Cir. 1988). Probable cause
10   means a “fair probability” that the suspect has committed the charged crime, Garcia
11   v. Cty. of Merced, 639 F.3d 1206, 1209 (9th Cir. 2011), and the burden of
12   demonstrating its existence rests with the government, Barapind v. Enomoto, 400
13   F.3d 744, 747 (9th Cir. 2005) (per curiam). Evidence in support of an extradition
14   request need not be admissible at a later trial. See, e.g., Then v. Melendez, 92 F.3d
15   851, 855 (9th Cir. 1996) (noting that rules of evidence do not apply in extradition
16   context). An extradition court may consider credibility of proffered evidence and
17   weight to give it. See Quinn v. Robinson, 783 F.2d 776, 815 (9th Cir. 1986).
18          The evidence presented by the government on the charges of forgery and
19   swindling is found at ECF No. 19 at 43-46 (affidavit of Lithuanian prosecutor).1 The
20   evidence on the charge of violation of public peace and order is found at ECF No. 19
21   at 55-99. The documents submitted by the government in support of the request for
22   extradition have been properly authenticated pursuant to 18 U.S.C. § 3190. It is not
23   disputed that Relator is the individual for whom extradition is sought by Lithuania.
24          A. Swindling and Forgery
25          Swindling under Lithuanian law requires proof that a person “by deceit . . .
26   acquires another’s property of a high value . . . .” (ECF No. 19 at 34.) Forgery under
27
     1  The government has also submitted the results of the Lithuanian pre-trial investigation and its
28   detention order. (ECF No. 19 at 48-49, 51-53.)
                                                     4
 1   Lithuanian law requires proof that a person “produces a false document, forges a
 2   genuine document or stores, transports, forwards, uses or handles a document known
 3   to be false or a genuine document known to be forged.” (ECF No. 19 at 34.) Thus,
 4   to prove this charge, Lithuania must show that Relator prepared or provided a false
 5   or forged document.
 6         It is alleged that Relator swindled $123,030.58 from J.V. and O.V. in
 7   Lithuania. The evidence presented by the government in paragraphs 1 and 2 of the
 8   prosecutor’s affidavit (ECF No. 19 at 43-44) shows that Relator encouraged J.V. and
 9   O.V. to invest in a plot of land that he said contained gold deposits. Relator told J.V.
10   and O.V. that the investment would be part of a secret project of a company headed
11   by his daughter, that the investment would be safe, and that it would yield a very high
12   rate of return (“thousands of percent”). Based on Relator’s representations, J.V. and
13   O.V. decided to make the investment, mortgaged their home, took out a bank loan,
14   and transferred the funds to Relator’s bank account on October 22, 2007. The false
15   document that Relator allegedly forged or provided is not itself included in the
16   evidence, but a portion of it is quoted in the prosecutor’s affidavit. (ECF No. 19 at
17   44.) The document is dated October 24, 2007 and, on its face, is stated to be from
18   “B.E. Investment Group” in California.
19         According to paragraph 5 of the prosecutor’s affidavit, the bank records of J.V.
20   show that he made an international funds transfer in the amount of $123,030.58 to
21   Relator’s Wells Fargo Bank account on October 22, 2007. For over two years
22   thereafter, Relator did not deliver confirming documents to J.V. and O.V.; instead,
23   Relator told J.V. and O.V. their investment was safe, profits were growing, and they
24   had nothing to worry about. On March 9, 2010, J.V. visited Relator at his home in
25   Lithuania, and Relator provided him with the document from “B.E. Investment
26   Group” of “California USA” dated October 24, 2007. This document referred to the
27   approximate amount invested by J.V. and stated that Relator was also allocating
28   $152,000 of his funds to complete J.V.’s investment. The document included a
                                                5
 1   handwritten note dated August 6, 2008 from Relator to his daughter (Charlotte),
 2   which – consistent with his prior representation that his daughter headed the
 3   LQYHVWPHQWILUPí asked if she “could please take care of this,” i.e. the reallocation
 4   of shares.
 5         Paragraphs 6 and 7 of the prosecutor’s affidavit (ECF No. 19 at 45) state that
 6   based on information provided by the U.S. Department of Justice, Office of
 7   International Affairs and by Interpol, a business search was conducted for “B.E.
 8   Investment Group,” and no company was found with that name. In addition, no
 9   company named “B.E. Investment Group” was registered to do business in California
10   at the address listed on the document provided to J.V. by Relator. While companies
11   named “B.E. Overseas Investment Group LLC” and “B&E Investments LLC” were
12   identified, neither was reported to have any relation with Relator or his family, and
13   the latter company was closed in 2004.
14         According to paragraph 3 of the prosecutor’s affidavit, Relator’s friend E.V.
15   obtained a copy of the B.E. Investment Group document from a facsimile machine
16   in a house she shared with him in Lithuania. E.V. also determined that Relator’s
17   daughter was not the head of a firm but was employed in a school.
18         Paragraph 10 of the prosecutor’s affidavit (ECF No. 19 at 46) provides that
19   Relator was interviewed at his home in California. During that interview, Relator
20   admitted to knowing J.V., but stated that he did not receive any money from J.V. and
21   “the story that J.V. had given him money was made up.”
22         Based on the evidence in the prosecutor’s affidavit, there are reasonable
23   grounds to believe that Relator used deceit to convince J.V. and O.V. to send him
24   substantial funds in October 2007. Relator falsely stated that he would “invest” their
25   money in land with gold reserves through a firm headed by his daughter – even
26   though the investment firm did not exist and his daughter worked as a school teacher,
27   not the head of a firm. J.V.’s repeated requests for written confirmation of the
28   investment were then avoided, until Relator created a false receipt from the sham
                                               6
 1   “B.E. Investment Group” and provided it to J.V. in March 2010. Relator also added
 2   a handwritten note to the receipt asking his daughter (apparently as purported head
 3   of the fake firm) to move shares within the company to complete J.V.’s investment.
 4   Later, during a law enforcement interview, Relator admitted knowing J.V. but denied
 5   receipt of any funds from J.V., despite bank records of J.V. reflecting the transfer of
 6   $123,030.58 to Relator’s Wells Fargo Bank account on October 22, 2007. In totality,
 7   this evidence shows more than a fair probability that Relator committed the crimes
 8   of swindling and forgery.
 9         While Relator challenges the credibility of witnesses referenced in the
10   prosecutor’s affidavit, the Court finds the evidence regarding swindling and forgery
11   to be generally consistent, corroborated in part and not indicative of lack of witness
12   credibility. For example, bank account records confirmed that J.V. and O.V. sent
13   their money to Relator in October 2007, and even the B.E. Investment receipt that
14   Relator prepared for J.V. stated this. Similarly, while Relator questions how E.V.
15   could have learned that his daughter worked at a school rather than as head of an
16   investment firm, this fact was separately confirmed by Relator himself during
17   briefing on the issue of detention. (See ECF No. 23 at 17.) Moreover, Relator
18   challenges the basis of the evidence in paragraphs 5, 8 and 9 of the affidavit
19   concerning a check from Relator to S.S.T. or K.T. dated October 30, 2007. This
20   evidence was apparently included to show that Relator used the proceeds of his fraud
21   to pay off another debt. Yet, as pointed out by the government, evidence of how
22   Relator used the proceeds is not required to establish the crime of swindling. Once
23   Relator obtained funds from J.V. and O.V. based on deceit, the crime was complete
24   under Lithuanian law, and Relator’s challenge to the evidence about what
25   subsequently happened to the money does not alter the probable cause determination.
26         Finally, Relator argues that there is no evidence he knew B.E. Investment
27   Group was a sham company when he dealt with J.V. and O.V., essentially arguing
28   the government has failed to show that Relator intended to defraud the victims. The
                                               7
 1   Court disagrees. Relator’s fraudulent intent or deceit is evidenced in the prosecutor’s
 2   affidavit by (i) Relator’s false representations to J.V. and O.V. that their funds would
 3   be invested in a firm headed by his daughter, (ii) his attempt over several years to
 4   avoid providing a written receipt to J.V. and O.V. for their investment, (iii) his
 5   eventual creation of a fake receipt that included the name of a non-existent company
 6   “B.E. Investment Group,” and (iv) his later denial of receiving funds from J.V. Based
 7   on this evidence, there is ample basis to believe that Relator intended to defraud J.V.
 8   and O.V. from the beginning of his discussions with them about a possible investment
 9   and that he always knew the entity “B.E. Investment Group” did not exist.
10         In sum, the totality of evidence establishes probable cause that Relator is guilty
11   of swindling by obtaining money from J.V. and O.V. after falsely telling them that
12   he would invest their funds in an entity he knew was a sham and that Relator
13   knowingly created, forwarded and used the forged B.E. Investment Group receipt in
14   furtherance of his scheme to swindle funds from J.V. and O.V.
15         B. Violating Public Peace and Order
16         The crime of Violating Public Peace and Order under Lithuanian law requires
17   proof that “a person who, by defiant conduct, threats, taunting or acts of vandalism,
18   demonstrates disrespect to the surrounding people or the environment in a public
19   place and thereby disrupts public peace or order.” (ECF No. 19 at 34.) Here,
20   Lithuania asserts that Relator verbally confronted and struck the victim D.V. in the
21   face at a nightclub in Siauliai, Lithuania, on February 22, 2009. Evidence has been
22   presented from D.V., as well as witnesses from the nightclub (specifically, E.V.,
23   R.V., J.B., M.B., A.K. and L.V.). Two specialist (expert) reports were also provided
24   by Lithuania, both of which conclude that D.V. suffered a contusion and bruise on
25   his left cheek, caused by a hit from a solid blunt object which could possibly have
26   been a fist. Although Relator has pointed to certain inconsistencies between the
27   witnesses, D.V., E.V., and R.V. all stated that Relator hit D.V. at least twice in the
28   face on the night in question. (ECF No. 19 at 56-47, 83, 85-86, 89-90.) D.V. and
                                                8
 1   E.V. also both reported that Relator shouted at D.V. and threatened to kill him. (ECF
 2   No. 19 at 56, 83, 85-86, 89-90.) The two specialists corroborated the nature of D.V.’s
 3   injuries.    The Court finds that inconsistencies in other aspects of the witness
 4   statements are not sufficiently material to discredit their consistent evidence on the
 5   key issue of Relator striking D.V. at the nightclub.
 6            Thus, having reviewed the evidence presented with the Government’s request
 7   for extradition, the Court finds it sufficient to establish probable cause that Relator
 8   verbally assaulted D.V., struck D.V. in the face, and thereby committed the offense
 9   of violating public peace and order.2 As discussed above, Relator is not extraditable
10   to Lithuania on this offense alone, but because Relator is extraditable for swindling
11   or forgery, he may also be extradited under the Treaty for violating public peace and
12   order.
13   VI.      HUMANITARIAN CONCERNS
14            In his opposition brief, Relator presented evidence about inhumane conditions
15   in Lithuanian prisons and the hardships he would face if incarcerated there,
16   particularly given his advanced age and his physical and mental infirmities:
17
                      Recently, the Council of Europe, through the European
18            Committee for the Prevention of Torture and Inhuman or Degrading
19            Treatment or Punishment (“CPT”), reported disturbing treatment and
20
              conditions at Lithuanian prisons. See COUNCIL OF EUROPE, Report
              to the Lithuanian Gov’t (June 25, 2019), https://www.coe.int/en/web
21
              /cpt/-/the-cpt-publishes-a-report-on-lithuania (attached here at Ex. A
22            [ECF No. 55-2]). In 2019, The CPT reported its “regret[] to note that
23            many of” its previous recommendations concerning the Lithuanian
              prison system had “still not been implemented.” (See Ex. A at p. 3.) This
24

25   2  The Court has considered notations in the record regarding what were apparently adverse
26   preliminary rulings or orders by Lithuanian courts in connection with this charge against Relator.
     Because the current charge is authorized by a Lithuanian court and has been presented in
27   compliance with the Treaty, the Court concludes that earlier rulings by the Lithuanian court do not
     preclude a finding that – EDVHGRQWKHHYLGHQFHVXEPLWWHGZLWKWKHH[WUDGLWLRQUHTXHVWíprobable
28   cause exists regarding the offense of violating peace and public order.
                                                     9
 1         included the amount of space per prisoner, excessive force, “truly
 2         extraordinary levels of inter-prisoner violence, intimidation and
           exploitation” in particular prisons, and ineffective investigation into
 3
           “numerous allegations of mass physical ill-treatment of prisoners.” (Id.)
 4         (emphasis in original).
 5                For example, “[t]he delegation was again inundated with
 6         allegations of prisoners having been subjected to violence (including
           violence of a sexual character and forcing fellow prisoners to perform
 7
           slave labour) from the members of informal prisoner hierarchies,”
 8         whose power was “facilitated by a very low prison staff presence (as
 9         well as, at least to a certain degree staff collusion and corruption).” (Id.
           at 13) (emphasis and footnotes omitted). Prisoners who sought
10
           protection “had to spend months (usually 6 months) if not years in small
11         and often dilapidated cells . . . de facto amounting to solitary
12         confinement for those prisoners who were accommodated alone.” (Id.
13
           at 14.) In other words, “prisoners asking for protection received instead
           isolation and punishment.” (Id.) In fact, “some inmates were—
14
           according to their own words—so desperate to be taken away from the
15         main accommodation [in these prisons] that they were prepared to kill a
16         fellow inmate, only to be able to obtain the much sought-after
           disciplinary segregation measure and thus feel safer than in their
17
           ordinary unit.” (Id.)
18                The CPT further related how, “[t]o make the dismal picture
19         complete, many prisoners told the delegation that they had sought
           placement in KTP [i.e., the punishment blocks] because of the perceived
20
           threat of being forced to become drug addicts and out of fear of
21         contracting HIV and hepatitis C.” (Id.) The CPT concluded “[t]his
22         situation is clearly totally unacceptable.” (Id.) [ECF No. 55 at 24-25.]
23         In light of those conditions in Lithuanian prisons, Relator urges that
24   humanitarian considerations weigh heavily against extradition in his case:
25               Exposing anyone to such conditions [in Lithuanian prisons] is “so
26         antipathetic” to our nation’s “sense of decency” that they warrant
           applying an exception to the non-inquiry principle. . . . Here, though,
27
           Mr. Sassounian would be especially vulnerable to these “totally
28         unacceptable” conditions. He is 77 years old, diabetic, and generally
                                               10
 1         physically frail. In his state, he would be a target to the rampant violence
 2         and corruption plaguing Lithuanian prisons. Moreover, according to the
           attached report of psychologist Dr. Stacey Wood, he “suffers from Mild
 3
           Cognitive Impairment (‘MCI’) in the area of memory and new
 4         learning.” (Ex. B, Dr. Stacey Wood Report at p. 6.) Dr. Wood explains
 5         that “MCI is considered to be a stage between normal aging and
 6         dementia where an individual retains functional abilities but have at
           least one cognitive domain that is significantly lower than expected.”
 7
           (Id.) “Most but not all individuals with an MCI diagnosis will eventually
 8         decline, as MCI increases the risk of a dementia diagnosis in the future
 9         (3 - 6 years).” (Id.) Meanwhile, Mr. Sassounian also appears to suffer
           from Major Depressive Disorder. (Id.) Dr. Wood notes how “[t]he
10
           emergence of depression in later life is itself a risk factor for developing
11         a dementia syndrome from all causes.” (Id.)
12                There is every reason to believe that Mr. Sassounian’s conditions
13
           would deteriorate while subjected to the inhumane conditions reported
           in Lithuanian prisons. Exacerbating the risks of such deterioration is the
14
           dearth of adequate health care at the prisons. In 2019, the CPT reported
15         how, in one of Lithuania’s prisons, there had been a vacancy for the
16         psychiatrist position for 15 years until March 2018. (Ex. A at p. 22.)
           Even then, the new psychiatrist was only a part-time “retired person who
17
           lives some 80 km from the prison.” (Id.) In these conditions, Mr.
18         Sassounian would suffer disproportionately more compared to others
19         without his mental health issues. [ECF No. 55 at 25-26.]
20         This evidence from Relator raises serious questions about the surrender of an
21   elderly and increasingly infirm man to a country whose prisons are reported to fall
22   well below minimum humanitarian standards í so that he may stand trial on charges
23   concerning an alleged financial crime and two punches thrown in a bar from more
24   than ten years ago.
25         The government responds that humanitarian issues are not relevant now
26   because the Court lacks authority to deny an extradition certification due to foreign
27   prison conditions; instead, the United States Secretary of State has “sole discretion
28

                                               11
 1   . . . to refuse extradition on humanitarian grounds . . . .” Quinn v. Robinson, 783 F.2d
 2   776, 789-90 (9th Cir. 1986). This principle of “non-inquiry” derives from the fact
 3   that it is the Executive Branch that ensures the United States upholds its obligations
 4   under extradition treaties and evaluates claims of possible mistreatment by a foreign
 5   state. “It is not that questions about what awaits the [relator] in the requesting a
 6   country are irrelevant to extradition; it is that there is another branch of government,
 7   which has both final say and greater discretion in these proceedings, to whom these
 8   questions are more properly addressed.” United States v. Lui Kin-Hong, 110 F.3d
 9   103, 111 (1st Cir. 1997). To counter this position, Relator cites dicta from Emami v.
10   U.S. Dist. Court for N. Dist. of California, 834 F.2d 1444, 1453 (9th Cir. 1987), for
11   the proposition that factual considerations might someday warrant development of
12   an exception to the “non-inquiry” principle. However, Relator also concedes that no
13   federal court decision has yet denied extradition based on humanitarian concerns, and
14   the “non-inquiry” principle remains controlling. (ECF No. 55 at 19.) Thus, the Court
15   concludes that the humanitarian concerns raised by Relator – DOEHLWVLJQLILFDQWíare
16   beyond the scope of the present proceedings and instead need be raised before the
17   Secretary of State when surrender of Relator to Lithuania is considered.
18   VII. CONCLUSION
19         Because the government has presented competent evidence establishing
20   probable cause that Relator is guilty of the offenses of swindling, forgery, and
21   violating public peace and order and because the other requirements for extradition
22   have been met, the Court grants the government’s request for a certification that
23   Manuel Dikran Sassounian is subject to extradition under 18 U.S.C. § 3184 and the
24   Treaty.
25         Nevertheless, the Court believes that the circumstances of this case – namely
26   Relator’s deteriorating physical and mental health, the reported conditions in
27   Lithuanian prisons, and the nature and timing of the charged offenses – present
28

                                               12
 1   serious humanitarian concerns and warrant careful consideration by the Secretary of
 2   State in deciding whether Relator should be surrendered to Lithuania.
 3         IT IS SO ORDERED.
 4

 5   DATED: 3/9/2020
 6

 7
                                           ____________________________________
                                                ALEXANDER F. MacKINNON
 8                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             13
